Citation Nr: 1412721	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation for post concussion syndrome due to traumatic brain injury (TBI) higher than 0 percent, effective August 29, 2009, and 10 percent, effective March 16, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 2001 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for post concussion syndrome due to TBI and assigned a 0 percent evaluation, effective August 29, 2009.  The RO then assigned a higher 10 percent evaluation, effective March 16, 2012 in an April 2012 rating decision.  The Veteran has indicated that he is not satisfied with these ratings.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

During the entire appeal period, the Veteran's TBI is at most shown to result in level 2 cognitive impairment in memory in that there is objective evidence on testing of mild impairment in memory resulting in mild functional impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but not higher, for the residuals of TBI are met, effective August 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A letters dated in August 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records.  The RO also has provided him with VA psychiatric and TBI examinations in December 2009 and March 2012.  As such, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When the veteran has timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's traumatic brain injury is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran is also service-connected for tension headaches, tinnitus, and posttraumatic stress disorder (PTSD).  Thus, to the extent that the evidence attributes his symptoms to these other disorders, he cannot be separately compensated for the same symptoms associated with his headaches, tinnitus, and PTSD, even if they are also associated with his traumatic brain injury.  See 38 C.F.R. §§ 4.14 

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Upon review of the evidence of record, the Veteran is entitled to a 40 percent rating for the entire appeals period based on cognitive impairment, which is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Specifically there is objective testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment, which warrants a level 2 impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."    

VA outpatient treatment for impairment associated with his TBI in April 2009 notes the Veteran's subjective complaints of memory impairment.  He reported that he would forget things all the time and that working as a police officer he would immediately forget an address right after being told.  The same was noted on clinical speech pathology and cognitive testing in August 2009.  The Veteran was issued memory devices in April 2009, including a GPS, and special watch to help him remember things.  

An August 2009 TBI note also shows that the Veteran had been evaluated for memory, concentration, and irritability problems in June 2009 and had been started on a trial of dextroamphetamine.  Since then the Veteran's wife had noticed an improvement in the Veteran's attentions, memory, and ability to multi-task.  

The Veteran's family submitted statements received in September 2009 attesting to the symptoms they had witnessed in the Veteran associated with his TBI, including his memory problems.

QTC TBI examination in December 2009 noted that the Veteran's subjective symptoms included confusion, slowness of thought, problems with attention/concentration, and difficulty understanding directions.  However, the examiner found that there were no effects on the Veteran's usual occupation or daily activity.  

A December 2009 QTC psychological examination noted the Veteran's subjective complaints but also noted that the Veteran had no complaints of impairment in memory, attention, concentration, or executive functions.  The Veteran described having to have things repeated and a hard time paying attention but gave appropriate responses to memory, attention, concentration, and executive functions.

The Veteran reported on his September 2010 VA Form 9 that he had trouble remembering names, conversations, and appointment dates and times.

A February 2012 VA TBI note shows the Veteran no longer worked as a police officer but now was assistant supervisor of security at a hospital.  He reported not having his medication for about three weeks and noticing a big difference including difficulty focusing and frequently forgetting.  The Veteran was to continue with stimulants but consider another medication other than dextroamphetamine because of a national shortage in the drug.

In March 2012, the Veteran underwent VA examination, in which the examiner checked the box that the Veteran had mild memory loss without objective evidence on testing, which would indicate a level 1 level of impairment.  However, the examiner also noted that the Veteran was only able to remember one out of three objects at the end of fifteen minutes during clinical evaluation.  The examiner determined that the Veteran continued to evince memory dysfunction.   The report also notes that the Veteran's symptoms attributed to his TBI mildly affected his work, as he was often forgetful about newly learned information and frequently forgot to perform an action which he planned to perform.

Overall the Veteran's TBI symptoms include objective evidence of mild impairment in memory resulting in mild functional impairment, which indicates a level of 2 under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Notwithstanding the findings on QTC examination in December 2009 that the Veteran did not have any significant memory problems that affected his functioning, the April 2009 VA TBI consult shows the Veteran had moderate memory impairment on objective evaluation of neurobehavioral symptoms and was issued memory devices.  The Veteran also was started on medication to treat his memory, concentration, and irritability problems in June 2009.  Furthermore, in March 2012, clinical evaluation continued to confirm memory dysfunction, which was found to mildly affect the Veteran's work.  A level 2 facet warrants a 40 percent rating.

Objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, which warrants a level 3 level of impairment, and results in a 70 percent rating, is not shown.  Although there is a finding of moderate memory impairment on objective testing in April 2009, the evidence does not show that any moderate memory impairment results in moderate functional impairment.  Some of the findings in December 2009 suggest a less severe level of memory impairment with no functional impairment.  In February 2012 the Veteran reported significant memory impairment when not on his medication including trouble focusing and remembering things at work.  His supervisor also noted a difference when the Veteran was off of his medication and recommended that he return to his medication.  However, the Veteran did not specifically indicate that he was significantly impaired from performing his duties at work as assistant supervisor of security at a hospital other than problems focusing or forgetting items discussed after meetings.  This does not signify moderate functional impairment.  Also in March 2012 the VA examiner specifically determined that the Veteran's memory only mildly affected his work after clinical testing.  Therefore, overall only level 2 impairment is shown in memory.

The next higher rating of 70 percent is also not appropriate based on other areas of impairment due to TBI.  There is no evidence of moderately severely impaired judgment.  The Veteran reported mild difficulty in making decisions on the April 2009 TBI consult.  He indicated that usually his wife made all the decisions and that he did not care about anything.  The December 2009 QTC psychological examination noted that the Veteran had normal judgment with respect to his TBI, but that when his PTSD symptoms were triggered at work he had poor judgment.  The March 2012 VA examination report also note normal judgment.

As for social interaction the Veteran reported on his TBI evaluation in April 2009 that he liked to fish and that he kept in touch with a buddy from the Marine Corp and also hung out with his neighbor a lot.  He also mentioned that he would change his mind at the last minute a lot about doing things he planned to do.  The December 2009 QTC psychological assessment notes that the Veteran had routinely appropriate social interaction due to his TBI but had problems in social situations in that he was agitated and suspicious due to his PTSD.  The March 2012 VA examination report notes that the Veteran's social interaction was occasionally inappropriate, which at most would warrant a level 1 level of impairment, which provides for a 10 percent rating.  Overall the Veteran's TBI symptoms do not demonstrate that his social interaction is frequently inappropriate, which would warrant a level 2 level of impairment indicating a 40 percent rating; or inappropriate most or all of the time, which is what is needed to demonstrate level 3 impairment warranting a 70 percent evaluation.

The medical evidence does not demonstrate that the Veteran is disoriented due to his TBI symptoms.  Both the December 2009 QTC psychological and TBI examinations, as well as the March 2012 VA examination note that the Veteran is always oriented to person, time, place, and situation.

The medical evidence also does not show any motor impairment due to TBI symptoms.  Both the December 2009 QTC psychological and TBI examinations, as well as the March 2012 VA examination report show normal motor activity.

As for visual spatial orientation, the Veteran is shown to have a refractive error.  However, in January 2010 a private physician found that the Veteran's correctable refractive error was not directly or indirectly related to the Veteran's traumatic brain injury.  The Veteran reported on his VA Form 9 that he frequently gets lost and had to use a GPS to get around.  The medical records confirm that the Veteran was issued a GPS device in 2009.  However, the Veteran has not reported, nor does the medical evidence show that he cannot use a GPS.  The December 2009 QTC psychological examination shows the Veteran's visual spatial orientation was normal with the Veteran describing appropriate use of maps and GPS.  The March 2012 VA examination report also notes normal visual spatial orientation.  At most the Veteran is shown to be mildly impaired in visual spatial orientation in that he occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions; and is able to use assistive devices such as GPS (global positioning system).  The Veteran's TBI is not shown to result in moderately impaired visual spatial orientation including difficulty judging distance or using a GPS device, which is what would demonstrate level 2 impairment.  Level 3 impairment also is not shown in that the Veteran is not shown to be moderately severely impaired in visual spatial orientation.  He is not shown to be unable to use an assistive device.

As for subjective symptoms, QTC TBI examination in December 2009 noted that the Veteran's subjective symptoms included headaches, mood swings, confusion, slowness of thought, problems with attention/concentration, difficulty understanding directions, problems reading, anxiety, fatigue, vision problems, ringing in ears, sensitivity to sound, abnormal sweating, irritability, trouble sleeping, lightheadedness, and a spinning sensation.  However, the examiner found that there were no effects on the Veteran's usual occupation or daily activity.  

A December 2009 QTC psychological examination noted the Veteran's subjective complaints included personality changes, difficulty accessing emotions, ringing in ears, headaches, and insomnia, which the examiner attributed to his PTSD.  The QTC psychological examination also noted that the Veteran had no complaints of impairment in memory, attention, concentration, or executive functions.  The Veteran described having to have things repeated and a hard time paying attention but gave appropriate responses to memory, attention, concentration, and executive functions.

As previously noted the Veteran is already service connected for tinnitus and headaches, which are included in his subjective complaints.  In addressing the Veteran's subjective symptoms the highest level of impairment the Veteran can receive is level 2, which he already is shown to have based on his memory impairment.  Therefore, the Veteran cannot receive a level 3 rating based on subjective symptoms of TBI, i.e., a rating higher than 40 percent.

In addressing neurobehavioral effects, the Veteran is not shown to have one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasional require supervision for safety of self and others.  The Veteran reported on his VA Form 9 that he has neurobehavioral effects including irritability, lack of motivation, verbal aggression, lack of empathy, moodiness, and lack of cooperation.  In April 2009 the TBI consult shows that inventory of neurobehavioral symptoms included mild headaches, numbness or tingling on parts of the body, poor frustration tolerance, and difficulty making decisions.  The report also showed moderate impairment in hearing, poor concentration, fatigue, loss of energy, getting tired easily, feeling anxious or tense, and irritability and easily annoyed.  The December 2009 QTC psychological examination report notes that the Veteran had mild occasional headaches (which he is separately evaluated for) and that his aggression and frustration were associated with his PTSD.  The examiner found that the Veteran did not have unmodulated periods of violence or aggression that would be seen from a TBI.  The March 2012 VA examination report also found that the Veteran had no neurobehavioral effects due to TBI.  At most the Veteran is shown to have one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them, which would warrant a level 2 level of impairment, and not the higher level 3, which would indicate a 70 percent rating.  

As for communication, while the Veteran indicated on the QTC TBI examination in December 2009 that he had problems reading.  However, the December 2009 QTC psychological examination report and the March 2012 VA examination report show that the Veteran was able to communicate and comprehend spoken and written language.  At most this shows that comprehension of written language is only occasionally impaired, which would indicate a level 1 level of impairment, which would warrant a 10 percent rating under Diagnostic Code 8045.

With respect to consciousness, the December 2009 QTC psychological examination and March 2012 VA examination show the Veteran demonstrates normal consciousness.

Diagnostic Code 8045 provides that physical dysfunction, including balance problems, should be rated under the appropriate diagnostic code.  While the Veteran complained of dizziness and balance problems, he had normal vestibular findings on VA examination in July 2009.  Therefore, there is no objective diagnosis to separately evaluate concerning the Veteran's subjective complaints of dizziness.  His subjective complaints of dizziness are considered under the subjective symptoms facet of the TBI rating criteria.

The Veteran's emotional and behavioral dysfunction have been evaluated under 38 C.F.R. § 4.130 because he has a diagnosis of PTSD that he is separately compensated for.  The medical evidence also attributes the Veteran's emotional and behavioral dysfunction to his PTSD rather than his TBI.

While it is true as noted in Note (2) of Diagnostic Code 8045 that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation, the medical evidence shows that the Veteran's TBI symptoms do not indicate a higher level of impairment than level 2 in each facet.  

The Board has considered the rule for staged ratings.  Fenderson, supra.  However, as the evidence does not show that the criteria for an initial rating in excess of 40 percent have been met at any time during the appeals period, the Board concludes that staged ratings are inapplicable. 

In light of the foregoing, the Board concludes that an initial rating of 40 percent, but no higher, for residuals of traumatic brain injury based on cognitive impairment in memory is warranted.  The benefit-of-the-doubt rule has been applied in arriving at this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluation for the Veteran's TBI is not inadequate.  His complained-of symptoms were those contemplated by the rating criteria.  There were no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.   It does not appear that the Veteran had an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he is not shown to have had any symptoms from his service-connected disability that were unusual or different from those contemplated by the schedular criteria.  The available schedular evaluations for his TBI were adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  
 

ORDER

Entitlement to initial evaluation of 40 percent, but not higher, for post concussion syndrome due to TBI is granted, effective August 29, 2009, subject to the rules regarding the payment of monetary benefits. 

	

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


